DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, and 3-8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Peng  (US 2010/0214034).
Regarding claim 1, Peng discloses a field effect transistor comprising: an insulating layer (Fig.1A, numeral 12)  comprising a first surface and a second surface opposite to the first surface; 5a gate electrode  (10), (16) located on the first surface of the insulating layer (12); a source electrode (20) and a drain electrode (18) located on 
Regarding claim 3, Peng discloses wherein the single carbon nanotube is a single-wall carbon ([0020]).
Regarding claim 4, Peng discloses wherein the insulating layer comprises a through hole or a blind hole (Fig.1, numeral 16).
Regarding claim 5, Peng discloses wherein the source electrode (Fig.1, numeral 20) and the drain electrode (18) are respectively located on both sides of the hole (16) of the insulating layer (12).
Regarding claim 6, Peng discloses wherein the insulating layer comprises a first insulating Page 18 of 21layer (Fig.1, numeral 12, right) and a second insulating layer (Fig.1, numeral 12, left), and the first insulating layer and the second insulating layer are spaced apart from each other and located on a surface of the gate electrode (16), (10).
Regarding claim 7, Peng discloses wherein the source electrode (20) is located on a surface of the first insulating layer (12), (right), and the drain electrode (18) is located on a surface of the second insulating 5layer (12), (left).
Regarding claim 8, Peng discloses wherein the single carbon nanotube ([0020]) is formed by removing an outer wall of a double-wall carbon nanotube or a multi-wall carbon nanotube (note: the limitaiton “is formed by..” is a product-by-process limitaiton. And according to MPEP 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), In the present case, because Peng discloses the single carbon nanotube, the product-by-process limitation is considered to be met).  
Claim(s) 1, 4-9, and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sims (US 10,  983, 757).
Regarding claim 1, Sims discloses a field effect transistor comprising: an insulating layer (Fig.1, numeral 28)  comprising a first surface and a second surface opposite to the first surface; 5a gate electrode  (20) located on the first surface of the insulating layer (28); a source electrode (16) and a drain electrode (24) located on the second surface of the insulating layer (28) and spaced away from each other; and a single carbon nanotube (26) comprising a first end, a second end opposite with the first end, and a middle portion located between the first end and the second end; wherein the first end of 10the single carbon nanotube is electrically connected with the source electrode (16), the second end of the single carbon nanotube (26) is electrically connected with the drain electrode (24), the single carbon nanotube is suspend above 
Regarding claim 4, Sims discloses wherein the insulating layer comprises a through hole or a blind hole (column 3, lines 18-24; note: trench).
Regarding claim 5, Sims discloses wherein the source electrode (Fig.1, numeral 16) and the drain electrode (24) are respectively located on both sides of the hole column 3, lines 18-24) of the insulating layer (28).
Regarding claim 6, Sims discloses wherein the insulating layer comprises a first insulating layer  (Fig.1, numeral 28, “Oxide,” Left) and a second insulating layer (“Oxide,” right), and the first insulating layer and the second 5insulating layer are spaced apart from each other (column 3, lines 18-24; note: trench in (28)).
Regarding claim 7, Sims discloses herein the source electrode (16) is located on a surface of the first insulating layer ((28), left), and the drain electrode (24) is located on a surface of the second insulating 5layer ((28), right).
Regarding claim 8, Sims discloses wherein the single carbon nanotube ([0020]) is formed by removing an outer wall of a double-wall carbon nanotube or a multi-wall carbon nanotube (note: the limitaiton “is formed by..” is a product-by-process limitaiton. And according to MPEP 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 
Regarding claim 9, Sims discloses a field effect transistor comprising: an insulating layer (Fig.1, “Oxide”) comprising a first surface and a second surface opposite to the first 10surface; a gate electrode  (”1st electrode”) located on the first surface of the insulating layer (“Oxide”); a single carbon nanotube (26) (column 3, lines 13-20) located on the second surface of the insulating layer (“Oxide”)  and comprising a first end, a second end opposite to the first end, and a middle portion located between the first end and the second end, wherein the middle portion of the single carbon 15nanotube comprises a plurality of defects (30); and a source electrode (16) and a drain electrode (24), wherein the first electrode  (16) is located on and electrically connected to the first end of the single carbon nanotube (26), and the second electrode  (24) is located on and electrically connected to the second end of the single carbon nanotube (26).
Regarding claim 12, Sims discloses wherein the insulating layer comprises a through hole or a blind hole (column 3, lines 18-24; note: trench).
Regarding claim 13, Sims discloses wherein the insulating layer comprises a first insulating layer  (Fig.1, numeral 28, “Oxide,” Left) and a second insulating layer (“Oxide,” right), and the first insulating layer and the second 5insulating layer are spaced apart from each other (column 3, lines 18-24; note: trench in (28)).
Regarding claim 14, Sims discloses wherein the single carbon nanotube (26) is formed by removing an outer wall of a double-wall carbon nanotube or a multi-wall carbon nanotube (note: the limitation “is formed by…” is a product-by-process limitaiton…)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sims as applied to claims 1 and 9 above, and further in view of Ohta (Ohta et al, “Rapid Growth of a Single-Walled Carbon Nanotube on an Iron Cluster: Density- Functional Tight-Binding Molecular Dynamics Simulations, “ ACNano, Vol. 2,  No. 7, pp. 1437–1444, 2008).
Regarding claims 2 and 10, Sims does not explicitly disclose wherein the middle portion of the single carbon 15nanotube comprises a seven-membered ring or an eight-membered ring.
Ohta however discloses that the carbon 15nanotube comprises a seven-membered ring or an eight-membered ring (page 1441, Table 1; page 1442, “Summary,” paragraph 1).
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sims as applied to claim 9 above, and further in view of Peng.
Regarding claim 11, Sims does not explicitly disclose wherein the single carbon nanotube is a single-wall carbon nanotube or a double-wall carbon nanotube.
Peng however discloses wherein the single carbon nanotube is a single-wall carbon nanotube (column 3, lines 4-10).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Sims with Peng to have the single carbon nanotube as a single-wall carbon nanotube for the purpose of providing a mechanically oscillating member having a high quality factor (Peng, column 4, liens 5-10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891